DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a control board” (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites (in line 10) the term “so as”. Correction is required.  See MPEP § 608.01(b).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 2008/271645; based on English translation), hereinafter Koichi, in view of Fukumasa et al. (US 20140240946), hereinafter Fukumasa. 
Regarding claim 1, Koichi discloses (see figures 1-11) a power conversion device (figure 5), comprising: a transformer (figure 5, part 3) including a primary winding (figure 5, part 3A) and a secondary winding (figure 5, part 3B); an inverter circuit (figure 5, part 14) configured to supply a current to the primary winding (figure 5, part 3A); a control board (figure 5, part control board that control 12A/12B at 41) configured to control the inverter circuit (figure 5, part 14)(paragraph [0009]; not shown here, as a control means for controlling the main circuit, a control circuit for controlling on / off of the switch element of the booster circuit 11 and on / off control of the switch elements 12A and 12B are performed. Each control circuit is provided); a rectifier circuit (figure 5, part rectifier circuit generated by 16 and 17) configured to rectify an AC voltage generated in the secondary winding (figure 5, part 3B) into a pulsating voltage (figure 5, part 16; output pulsating voltage); a smoothing circuit (figure 5, part smoothing circuit generated by 18 and 20) which includes a smoothing coil (figure 5, part 18) and a smoothing capacitor (figure 5, part 20), and is configured to smooth (figure 5, part smoothing circuit generated by 18 and 20) the pulsating voltage rectified by the rectifier circuit  (figure 5, part rectifier circuit generated by 16 and 17); a first conductor (figure 5, part upper first conductor which the smoothing capacitor 20 is electrically connected) and a second conductor (figure 5, part lower second conductor which the smoothing capacitor 20 is electrically connected) to which the smoothing capacitor is electrically connected (figure 5, part 20); a resin member (figure 6, part resin member that provides insulation between conductors at 25A) configured to integrate the first conductor (figure 5, part upper first conductor which the smoothing capacitor 20 is electrically connected) and the second conductor (figure 5, part lower second conductor which the smoothing capacitor 20 is electrically connected) with each other under a state in which the first conductor (figure 5, part upper first conductor which the smoothing capacitor 20 is electrically connected) and the second conductor are insulated from each other (figure 5, part lower second conductor which the smoothing capacitor 20 is electrically connected) (paragraph [0060]; bottom plate 25A on the bottom plate 25A of the housing 25 together with the main printed circuit board 41. It can be installed in an insulated state); and a housing (figure 6, part 25)(paragraph [0010]; 25 is a housing that forms the outer shell of the power supply device), wherein the smoothing capacitor (figure 5, part 20) includes a first electrical connection portion (figures 8-11, part the first electrical connection portion generated by 54), a second electrical connection portion  (figures 8-11, part the second electrical connection portion generated by 53), a mechanical connection portion (figures 8-11, part mechanical connection portion generated by 65 and 73), and a smoothing capacitor main body (figures 8-11, part smoothing capacitor main body generated by 58 and 20A-20F)(paragraph [0066]; the condenser elements 20A and 20B and the condenser elements 20C and 20D are arranged in two upper and lower stages in the horizontal direction from the fourth printed circuit board 58) in which the first electrical connection portion(figures 8-11, part the first electrical connection portion generated by 54), the second electrical connection portion (figures 8-11, part the second electrical connection portion generated by 53), and the mechanical connection portion are provided (figures 8-11, part mechanical connection portion generated by 65 and 73), wherein the first electrical connection portion (figures 8-11, part the first electrical connection portion generated by 54) is electrically connected to the first conductor (figures 5 and 8-11, part upper first conductor which the smoothing capacitor 20 is electrically connected; wherein is attached the smoothing coil 18), wherein the second electrical connection portion (figures 8-11, part the second electrical connection portion generated by 53) is electrically connected to the second conductor (figures 5 and 8-11, part lower second conductor which the smoothing capacitor 20 is electrically connected; wherein is attached the rectifier circuit generated by 16 and 17), and wherein the mechanical connection portion (figures 8-11, part mechanical connection portion generated by 65 and 73) functions as an additional electrical connection portion (figures 8-11, part mechanical connection portion generated by 65 and 73) configured to fix the smoothing capacitor main body (figure 5, part smoothing capacitor main body generated by 58 and 20A-20F) to the first conductor (figures 5 and 8-11, part upper first conductor which the smoothing capacitor 20 is electrically connected; wherein is attached the smoothing coil 18) or the second conductor (figures 5 and 8-11, part lower second conductor which the smoothing capacitor 20 is electrically connected; wherein is attached the rectifier circuit generated by 16 and 17) so as to be electrically connected to a fixing destination of the smoothing capacitor main body (figure 5, part smoothing capacitor main body generated by 58 and 20A-20F)(paragraph [0023]; the fourth printed circuit board 58 is vertically mounted and fixed on the outer surfaces of the capacitor mounting portions 65 and 73).
Koichi does not expressly disclose an in-vehicle power conversion device; a housing which is conductive. 
Fukumasa teaches (see figures 1-10) an in-vehicle power conversion device (figure 2) (paragraph [0020]; the DC/DC converter device is applied to an electric vehicle and the like, and performs the power conversion from a high-voltage battery to a low-voltage battery or the power conversion from a low-voltage battery to a high-voltage battery); a control board (figure 3, part 130) configured to control the inverter circuit (figure 2, part H-Bridge inverter) (paragraph [0028]; A control circuit that controls the switching elements provided in the step-up circuit section 132 and in the step-down circuit section 131 is mounted on the control circuit board 130. The control circuit board 130 is fixed onto a metal base plate 137); a housing (figure 3, part 101) which is conductive (paragraph [0025]; the circuit components of the DC/DC converter device 100 are housed in a metal (e.g., aluminum die-cast) housing 101).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Koichi with the power conversion features as taught by Fukumasa, because it provides more efficient power conversion circuit for vehicles with noise reduction (paragraph [0008]).
	Regarding claim 2, Koichi and Fukumasa teach everything claimed as applied above (see claim 1). Further, Koichi discloses (see figures 1-11) the smoothing capacitor main body (figure 5, part smoothing capacitor main body generated by 58 and 20A-20F) includes a small board (figure 5, part 58) other than the control board (figure 5, part control board that control 12A/12B at 41), and a capacitor element mounted (figure 5, parts 20A-20F) to the small board (figure 5, part 58) (paragraph [0066]; the condenser elements 20A and 20B and the condenser elements 20C and 20D are arranged in two upper and lower stages in the horizontal direction from the fourth printed circuit board 58).
Regarding claim 7, Koichi and Fukumasa teach everything claimed as applied above (see claim 1). Further, Koichi discloses (see figures 1-11) at least a part of the smoothing coil (figures 5 and 8-11, part 18) and the first conductor (figures 5 and 8-11, part upper first conductor which the smoothing capacitor 20 is electrically connected; wherein is attached the smoothing coil 18) are formed of a single conductive member (figures 5 and 8-11, part through 71) (paragraph [0022]).
Regarding claim 8, Koichi and Fukumasa teach everything claimed as applied above (see claim 1). Further, Koichi discloses (see figures 1-11) the smoothing capacitor (figure 5, part 20), a positional relationship between the first electrical connection portion (figures 8-11, part the first electrical connection portion generated by 54) or the second electrical connection portion (figures 8-11, part the second electrical connection portion generated by 53) and the mechanical connection portion (figures 8-11, part mechanical connection portion generated by 65 and 73). However, Koichi does not expressly disclose set such that at least a part of a magnetic flux generated by a current that flows through the first electrical connection portion or the second electrical connection portion is canceled out by a magnetic flux generated by a current that flows through the mechanical connection portion.
Fukumasa teaches (see figures 1-10) the smoothing capacitor (figures 7 and 8, part 142a), a positional relationship between the first electrical connection portion or the second electrical connection portion (figures 7 and 8, part 142b) and the mechanical connection portion (figures 7 and 8, part 142c) is set such that at least a part of a magnetic flux generated by a current that flows through the first electrical connection portion or the second electrical connection portion  (figures 7 and 8, part 142b) is canceled out by a magnetic flux generated by a current that flows through the mechanical connection portion (figures 7 and 8, part 142c)(paragraph [0047]; the filter output bus bar 142b and the GND bus bar 142C are arranged so as to face each other, so that the noise currents flowing into the filter circuit flow opposite to each other. As a result, a U-turn current is formed between the filter output bus bar and the GND bus bar. Accordingly, a magnetic flux generated in the periphery of the filter output bus bar and a magnetic flux generated in the periphery of the GND bus bar cancel out each other, so that a reduction in the parasitic inductance can be achieved).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Koichi with the magnetic flux cancellation features as taught by Fukumasa and obtain the smoothing capacitor, a positional relationship between the first electrical connection portion or the second electrical connection portion and the mechanical connection portion is set such that at least a part of a magnetic flux generated by a current that flows through the first electrical connection portion or the second electrical connection portion is canceled out by a magnetic flux generated by a current that flows through the mechanical connection portion, because it provides more efficient power conversion circuit for vehicles with noise reduction (paragraph [0008]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 2008/271645; based on English translation), hereinafter Koichi, in view of Fukumasa et al. (US 20140240946), hereinafter Fukumasa, and further in view of Akihiro et al. (WO 2015/163143; English translation), hereinafter Akihiro.
Regarding claim 3, Koichi and Fukumasa teach everything claimed as applied above (see claim 2). Further, Koichi discloses (see figures 1-11) the first electrical connection portion (figures 8-11, part the first electrical connection portion generated by 54) includes a first terminal member (figure 5, part 73) provided on the small board (figure 5, part 58), and wherein the second electrical connection portion (figures 8-11, part the second electrical connection portion generated by 53) includes a second terminal member (figure 5, part 65) provided on the small board (figure 5, part 58). However, Koichi does not expressly disclose a screw configured to connect the first terminal member to the first conductor, and a screw configured to connect the second terminal member to the second conductor. 
Akihiro teaches (see figures 1-16) a screw (figures 10 and 15, part screw 640N at hole 173a) configured to connect the first terminal member (figures 10 and 15, part first terminal member at 173a) to the first conductor (figures 3, 10 and 15, part first conductor 640), and a screw (figures 10 and 15, part screw 170N at hole 192) configured to connect the second terminal member (figures 10 and 15, part second terminal member at 192) to the second conductor (figures 3, 10 and 15, part second conductor 411 [ground]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the electrical connection portion of Koichi with the screw features as taught by Akihiro and obtain the first electrical connection portion includes a first terminal member provided on the small board, and a screw configured to connect the first terminal member to the first conductor, and wherein the second electrical connection portion includes a second terminal member provided on the small board, and a screw configured to connect the second terminal member to the second conductor, because it provides more secure connection with a fixed structure. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 2008/271645; based on English translation), hereinafter Koichi, in view of Fukumasa et al. (US 20140240946), hereinafter Fukumasa, and further in view of Nishimura et al. (US 2014/0321065), hereinafter Nishimura. 
Regarding claim 4, Koichi and Fukumasa teach everything claimed as applied above (see claim 1). Further, Koichi discloses (see figures 1-11) the rectifier circuit (figure 5, part rectifier circuit generated by 16 and 17) includes a secondary-side semiconductor element (figure 5, part rectifier circuit generated by 16A-16N and 17A-17N), and wherein a conductor (figure 5, part 55/56) to which the secondary-side semiconductor element is mounted (figure 5, part rectifier circuit generated by 16A-16N and 17A-17N). However, Koichi does not expressly disclose the resin member has provided therein a conductor to which the secondary-side semiconductor element is mounted by soldering.
Nishimura teaches (see figures 1-16) the rectifier circuit (figure 1, part 15) includes a secondary-side semiconductor element (figures 1 and 9, part 15), and wherein the resin member (paragraph [0079]; The bus bars 37B are mounted on the top surface of the base portion 46 of the heat sink 25 via an insulating synthetic resin layer (not shown). Any material, such as adhesive, adhesive sheet, insulating sheet, etc., may be selected for the synthetic resin layer according to the needs) has provided therein a conductor (figures 1 and 9, part 37B) to which the secondary-side semiconductor element (figures 1 and 9, part 15) is mounted by soldering (paragraph [0079]; the rectifying elements 15 and connected to the bus bars 37B by a known technique, such as soldering).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the rectifier circuit of Koichi with the rectifier features as taught by Nishimura, because it provides more efficient circuit construction with more temperature protection (paragraph [0030]).
Regarding claim 5, Koichi, Fukumasa and Nishimura teach everything claimed as applied above (see claim 4). Further, Koichi discloses (see figures 1-11) the conductor (figure 5, part 55/56) to which the secondary-side semiconductor element is mounted (figure 5, part rectifier circuit generated by 16A-16N and 17A-17N) by attach is the second conductor (figures 5 and 8-11, part lower second conductor which the smoothing capacitor 20 is electrically connected; wherein is attached the rectifier circuit generated by 16 and 17). However, Koichi does not expressly disclose soldering, and wherein the second conductor is electrically connected to the housing.
Fukumasa teaches (see figures 1-10) the second conductor (figure 3, part 142c) is electrically connected to the housing (figure 3, part 101) (paragraph [0041]; a GND bus bar 142C for electrically coupling the capacitor 142a and the housing 101).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Koichi with the power conversion features as taught by Fukumasa, because it provides more efficient power conversion circuit for vehicles with noise reduction (paragraph [0008]).
Nishimura teaches (see figures 1-16) a conductor (figures 1 and 9, part 37B) to which the secondary-side semiconductor element (figures 1 and 9, part 15) is mounted by soldering (paragraph [0079]; the rectifying elements 15 and connected to the bus bars 37B by a known technique, such as soldering).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Koichi and Fukumasa with the rectifier features as taught by Nishimura and obtain the conductor to which the secondary-side semiconductor element is mounted by soldering is the second conductor, and wherein the second conductor is electrically connected to the housing, because it provides more efficient circuit construction with more temperature protection (paragraph [0030]).
Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 2008/271645; based on English translation), hereinafter Koichi, in view of Fukumasa et al. (US 20140240946), hereinafter Fukumasa, and further in view of Tatsuya et al. (JP 2002369527), hereinafter Tatsuya.
Regarding claim 6, Koichi, Fukumasa and Nishimura teach everything claimed as applied above (see claim 4). Further, Koichi discloses (see figures 1-11) at least a part of the secondary winding (figure 5, part 3B) and the second conductor (figures 5 and 8-11, part lower second conductor which the smoothing capacitor 20 is electrically connected; wherein is attached the rectifier circuit generated by 16 and 17). However, Koichi does not expressly disclose at least a part of the secondary winding and the second conductor are formed of a single conductive member.
Tatsuya teaches (see figures 1-7) at least a part of the secondary winding (figure 1, part 823) and the second conductor (figure 1, part lower conductor of 6) are formed of a single conductive member (figure 1, parts 823 and lower conductor of 6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Koichi with the power conversion features as taught by Tatsuya, because it provides more efficient power conversion based on the design requirements with reduction in circuit components. 
Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 2008/271645; based on English translation), hereinafter Koichi, in view of Fukumasa et al. (US 20140240946), hereinafter Fukumasa, and further in view of Nakahori et al. (US 2010/0164670), hereinafter Nakahori. 
Regarding claim 9, Koichi and Fukumasa teach everything claimed as applied above (see claim 1). Further, Koichi discloses (see figures 1-11) the transformer (figure 5, part 3) includes a transformer core (figure 5, part 3; core) configured to form a magnetic circuit of the primary winding (figure 5, part 3A) and the secondary winding  (figure 5, part 3B), wherein the smoothing circuit (figure 5, part smoothing circuit generated by 18 and 20) includes a smoothing coil (figure 5, part 18) core configured to form a magnetic circuit of the smoothing coil (figure 5, part 18). However, Koichi does not expressly disclose the resin member has formed therein a through hole into which at least one of the transformer core or the smoothing coil core is inserted.
Nakahori teaches (see figures 1-13) the transformer (figure 1, part 4) includes a transformer core (figure 3, part 130) configured to form a magnetic circuit of the primary winding (figures 1 and 3, part 41) and the secondary winding (figures 1 and 3, part 42), wherein the smoothing circuit (figure 1, parts 6) includes a smoothing coil core (figure 3, part 122) configured to form a magnetic circuit of the smoothing coil (figure 1, part 61), and wherein the resin member (figure 6, part 7)(paragraph [0051]; Each of the first and second coil substrates 110, 120 is a planar printed board whose longitudinal direction lies in the transmission direction A. Each of the first and second coil substrates 110, 120 is a multilayer substrate including a resin layer (base) 7) has formed therein a through hole  (figure 3, part 123) into which at least one of the transformer core (figure 3, part 130) or the smoothing coil core is inserted (figure 3, part 122)(paragraph [0063]; he second coil substrate 120 has at least a core 122 formed from a magnetic material such as ferrite, for example, as one corresponding to the choke coil 61. The core 122 is inserted in the rectangular through hole 123 (see FIG. 5) formed in the second coil substrate 120 at the downstream end part of the transmission direction A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Koichi with core features as taught by Nakahori, because it provides a power conversion device that enhance heat dissipation and fully secure a mounting area (paragraph [0007]). 
Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 2008/271645; based on English translation), hereinafter Koichi, in view of Fukumasa et al. (US 20140240946), hereinafter Fukumasa, and further in view of Takahara et al. (JP 6239208; English translation based on US 2020/0267871), hereinafter Takahara.
Regarding claim 10, Koichi and Fukumasa teach everything claimed as applied above (see claim 1). Further, Koichi discloses (see figures 1-11) the inverter circuit (figure 5, part 14) includes a primary-side semiconductor element (figure 5, part 12A/12B), wherein the rectifier circuit (figure 5, part 16/17) includes a secondary-side semiconductor element (figure 5, part 16A-N/17A-N), and wherein at least one of the primary-side semiconductor element  (figure 5, part 12A/12B) or the secondary-side semiconductor element (figure 5, part 16A-N/17A-N) is semiconductor (figure 5, parts 12A/12B and 16A-N/17A-N). However, Koichi does not expressly disclose a wide bandgap semiconductor.
Takahara teaches (figures 1-42) a wide bandgap semiconductor (figure 1) (paragraphs [0402] and [0403]; a wide bandgap semiconductor).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Koichi with the wide bandgap semiconductor features as taught by Takahara and obtain the inverter circuit includes a primary-side semiconductor element, wherein the rectifier circuit includes a secondary-side semiconductor element, and wherein at least one of the primary-side semiconductor element or the secondary-side semiconductor element is a wide bandgap semiconductor, because it downsized switching elements and diode elements and it is possible to reduce the size of a semiconductor module in which these elements are incorporated (paragraph [0403]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
		/THIENVU V TRAN/                                   Supervisory Patent Examiner, Art Unit 2839